                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PHILLIP E. SMITH,

                   Plaintiff,                               8:19CV473

      vs.
                                                             ORDER
CITY OF GRAND ISLAND, a political
subdivision of the State of Nebraska;
DEAN ELLIOTT, in his individual
capacity; JUSTIN ROEHRICH, in his
individual    capacity;    BRADLEY
BROOKS, in his individual capacity; and
JOSE RODRIGUEZ, in his individual
capacity;

                   Defendants.


      This matter is before the court on Defendants’ Motion to Take Plaintiff’s
Deposition. (Filing 45.) Plaintiff is currently incarcerated at the United States
Penitentiary Leavenworth in Leavenworth, Kansas. Upon careful consideration,

       IT IS ORDERED that: Defendants’ Motion to Take Plaintiff’s Deposition
(filing 45) is granted. Pursuant to Fed. R. Civ. P. 30(a)(2)(B), Defendants are
granted leave of this court to take the deposition of Plaintiff Phillip E. Smith at the
United States Penitentiary Leavenworth in Leavenworth, Kansas. To the extent
necessary or appropriate, Defendants may conduct the deposition via
videoconferencing rather than in person given the limitations and restrictions
imposed by the COVID-19 pandemic.
Dated this 24th day of May, 2021.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
